              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                CIVIL CASE NO. 1:18-cv-00240-MR-DLH


ALLSTATE INSURANCE COMPANY, )
                                )
                   Plaintiff,   )
                                )
         vs.                    )                       ORDER
                                )
RANDY McKINNEY, et al.,         )
                                )
                   Defendant.   )
_______________________________ )

      THIS MATTER is before the Court on counsel’s motion for the

admission of attorney Dirk A. Beamer as counsel pro hac vice. [Doc. 22].

Upon careful review and consideration, the Court will allow the motion.

      IT IS, THEREFORE, ORDERED that counsel’s motion [Doc. 22] is

ALLOWED, and Dirk A. Beamer is hereby granted pro hac vice admission

to the bar of this Court, payment of the required admission fee having been

received by the Clerk of this Court.

      IT IS SO ORDERED.
                              Signed: October 8, 2018
